Opinion issued June 23, 2015




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-14-00912-CV
                            ———————————
                          CHARLES SADEN, Appellant
                                         V.
   BRIAN SMITH AND CASH REGISTERS SALES AND SERVICE OF
                  HOUSTON, INC., Appellees


                    On Appeal from the 270th District Court
                             Harris County, Texas
                       Trial Court Case No. 2009-00593


                          MEMORANDUM OPINION

      Appellant, Charles Saden, has failed to timely file a brief. See TEX. R. APP.

P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to

file brief). After being notified that this appeal was subject to dismissal, appellant

did not adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary
dismissal of case). Accordingly, we dismiss the appeal for want of prosecution for

failure to timely file a brief. We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Massengale.




                                         2